Per Curiam.

We concur with the findings, conclusions, and recommendation of the board. Burén engaged in a continuing course of deceit, misrepresentation, and neglect of duty to his clients and the bankruptcy court. In addition, Burén has failed to cooperate with disciplinary proceedings. Under these circumstances, disbarment is the appropriate sanction. See, e.g., Cuyahoga Cty. Bar Assn. v. Churilla (1997), 78 Ohio St.3d 348, 350, 678 N.E.2d 515, 516-517; *274Cincinnati Bar Assn. v. Brown (1997), 78 Ohio St.3d 345, 678 N.E.2d 513. Buren is hereby disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.